The Belli Law Firm
35 Miller Avenue Suite 199

Mill Valley, CA 94941

Tel (415) 981-1850
Fax (415) 981-8314

to

Le

18

19

 

Case 3:20-cv-03779 Document1 Filed 06/08/20 Page 1of5

Melvin C. Belli SBN 111309
Robert J.A. Fordiani SBN 256041
The Belli Law Firm

35 Miller Avenue Suite 199

Mill Valley, CA 94941

Tel (415) 981-1850

Fax (415) 981-8314
rjaf@thebellilawfirm.com
meb(@thebellilawfirm.com

Attorneys for Plaintiffs
JULIA Z. CASTRO MARIN RAMIREZ
& TED RAMIREZ
UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF CALIFORNIA

SAN FRANCISCO DIVISION

JULIA Z. CASTRO MARIN RAMIREZ CASE No.
& TED RAMIREZ
Plaintiff, COMPLAINT FOR DAMAGES
PERSONAL INJURY
vs. PURSUANT TO

28 U.S.C. §1346(b)(1) and 39 U.S.C. §409
THE UNITED STATES OF AMERICA
Defendants.
aaa FOR DAMAGES

Plaintiffs JULIA Z. CASTRO MARIN RAMIREZ AND TED RAMIREZ,
for their complaint against Defendant THE UNITED STATES OF AMERICA allege as
follows:

INTRODUCTION

1. This civil action seeks compensatory damages from Defendant UNITED
STATES OF AMERICA for vehicular negligence, bystander emotional distress. and loss of
consortium as a result of a traffic collision that occurred on March 2, 2016, caused by a United
States Postal Service employee in the course, and scope of his employment.

PARTIES

2 At all times mentioned herein Plaintiffs JULIA Z. CASTRO MARIN RAMIREZ

(hereinafter JULIA RAMIREZ) and TED RAMIREZ were and are husband and wife, and are

 

COMPLAINT FOR DAMAGES Page |

 
bo

Cn

6

 

Case 3:20-cv-03779 Document1 Filed 06/08/20 Page 2 of 5

residents of San Francisco California.

3. At all times mentioned herein, Chi To Cheng (herein after CHENG) was an
employee of USPS, and in doing the acts herein described, acted within the course and scope of
his employment.

4. At all relevant times, UNITED STATES POSTAL SERVICE

( hereinafter USPS) was and is a governmental agency of the Defendant UNITED STATES OF
AMERICA. The Federal Tort Claims Act provides that the UNITED STATES OF AMERICA is
the sole party which may be sued for personal injuries arising out of the negligence of its
employees, and individual agencies. Therefore Defendant UNITED STATES OF AMERICA by
statutory authority is the sole and proper defendant in this action as neither the UNITED
STATES POSTAL SERVICE NOR its employee, CHENG, can be sued be sued pursuant to
both 28 U.S.C.§ 1346(b), § 2679(a).

5 At all times mentioned herein, Defendant, UNITED STATES OF AMERICA was
the owner of a certain 2001 Gruman U.S. Postal truck, California license plate number 1510694.

JURISDICTION AND VENUE

6. This Court has jurisdiction in this matter pursuant to 28 U.S.C. 1346(b)(1), and 39
U.S.C. 409 as this case involves a claim for money damages due to personal injuries caused by the
negligence of an employee of the USPS acting within the course and scope of his employment at the
time of the collision herein alleged.

ih Plaintiffs have exhausted their administrative remedies with the USPS by filing
claims for injury with the USPS which was personally served on the office of the Chief Counsel,
Torts at the USPS National Service Center in St Louis, Missouri on March 1, 2018. The USPS
denied this claim on December 10, 2019.

8. Venue is proper in this Court pursuant to the provisions of 28 USC § 1391(b)(2)
because the collision that gives rise to this complaint occurred in San Francisco, California, and
Plaintiffs also reside here.
|

i/

 

COMPLAINT FOR DAMAGES

Page 2

 
Case 3:20-cv-03779 Document1 Filed 06/08/20 Page 3 of 5

t FIRST CAUSE OF ACTION
FOR DAMAGES FOR PERSONAL INJURIES AGAINST THE UNITED STATES OF

ied

AMERICA AS A RESULT OF THE NEGLIGENT ACTS OF THEIR EMPLOYEE

lao

4 WHILE HE WAS WITHIN SCOPE OF HIS EMPLOYMENT BY PLAINTIFF JULIA

3 RAMIREZ

6 9. Plaintiff JULIA RAMIREZ repeats and re-alleges the preceding paragraphs as though
7 | fully set forth herein.

8 10. Atall times mentioned in this Complaint, Mission and 23™ streets are public streets
9 |and/or highways in the City and County of San Francisco California.

10 11. On or about March 2, 2016, Plaintiff JULIA was driving her car westbound on 23"
11 || Street in San Francisco, CA. As she approached the intersection with Mission street she began to
12 || turn north on to Mission, but she noticed some pedestrians starting to cross the street. She stopped
13 | to yield to these pedestrians crossing Mission Street in the marked cross walk. As she was stopped
14 | CHENG driving a USPS truck California license plate number 1510694 ran into the back of her car
15 | sharply jolting her. Even after he hit her car, he continued to accelerate into her pushing her towards
16 | the pedestrians in the cross walk. Plaintiff JULIA RAMIREZ jammed her foot on the brake, but it
17 seemed to no avail. She was terrified as she thought she was going to be pushed into the pedestrians,
18 | and run them over. Fortunately CHENG backed off the gas before she hit the pedestrians in the cross
19 | walk.

20 LZ. All operators of motor vehicles have a duty to exercise reasonable care, and skill in
21 |\the operation of their vehicles. The duty of care includes operating a vehicle in a safe and prudent
22 |\manner, heeding all traffic ordinances, paying attention to the traffic in front of them not going too
23 || fast for the current conditions, and certainly not running into the back of another car.

24 13. On the date and at the time and place above, CHENG, the Defendant UNITED
25 | STATES OF AMERICA’s employee, failed to operate his vehicle in a safe, prudent and reasonable
26 | manner and as a result of his failure struck the rear of Plaintiff JULIA RAMIREZ’s car.

27 14. As a proximate and direct result of negligence, and carelessness of Defendant's

 

28 |employee. CHENG. and the resulting collision with , Plaintiff JULIA RAMIREZ’s car, she was

 

COMPLAINT FOR DAMAGES Page 3

 
to

15
16
[7
18

19

 

Case 3:20-cv-03779 Document1 Filed 06/08/20 Page 4 of5

injured in her health, strength and activity, and sustained injuries to her body and nervous system
and person, and sustained personal injuries all of which have caused and continue to cause Plaintiff
great mental, physical and nervous pain and suffering, including but not limited to Post Traumatic
Stress Disorder. These injuries may result in permanent disabilities to Plaintiff JULIA RAMIREZ
all to Plaintiff JULIA RAMIREZ’s general damage.

15. | Asadirect and proximal result of the negligence of Defendant UNITED STATES
OF AMERICA’s employee CHENG, Plaintiff JULIA RAMIREZ necessarily employed physicians,
and other heath providers for medical examination, treatment and care of these injuries, and incurred
medical and incidental expenses and may have to incur additional like expenses in the future, all in
amounts presently unknown to them. Plaintiff therefore requests leave of Court to prove those
amounts at trial.

16. Asa further a direct and proximal result of the negligence of Defendant
UNITED STATES OF AMERICA’s employee CHENG, Plaintiff JULIA RAMIREZ necessarily
lost time from work at her job at Mollie Stone’s market in San Francisco due to her injuries for this
crash , and therefore lost wages in an amount to be proven at trial.

SECOND CAUSE OF ACTION
FOR DAMAGES FOR BYSTANDER EMOTIONAL DISTRESS UNDER DILLON VS LEGG
FOR PLAINTIFF TED RAMIREZ.

17. Plaintiff TED RAMIREZ repeats and re-alleges each and every allegation in
paragraphs | through 16 of this Complaint with the same force and effect as if fully set forth
herein.

18. Plaintiff TED RAMIREZ had just gotten out of Plaintiff JULIA RAMIREZ’s car
and walked across the street from his wife /plaintiff JULIA RAMIREZ at the time of the collision
as set forth above. Plaintiff TED RAMIREZ and plaintiff JULIA RAMIREZ had been married
over twenty years. As he was in close proximately to the vehicles when they collided he
contemporaneously experienced CHENG crash into the back of his wife’s car. Plaintiff TED
RAMIREZ heard the crash. turned, and saw Defendant's postal truck embedded into to rear of

his wife’s car which was still moving. He heard her screams, and sobbing, and he immediately

 

COMPLAINT FOR DAMAGES

Page 4

 
Case 3:20-cv-03779 Document1 Filed 06/08/20 Page 5of5

1 |lran over to her aid.

tJ

19. Asaresult of the negligence as set forth above of defendant UNITED STATES
3 || OF AMERICA’s employee CHENG, Plaintiff TED RAMIREZ suffered serious emotional

4 | distress, INCLUDING suffering. anguish, fright, horror, grief, anxiety, worry, and shock as he
5 ||contemporaneously experienced this crash knowing his wife was involved.

6 THIRD CAUSE OF ACTION PLAINTIFF TED RAMIREZ’S LOSS OF

7 ||CONSORTIUM DUE TO DEFENDANT'S NEGLIGENCE IN INJURING HIS WIFE.

8 20. Plaintiff repeats and re-alleges the preceding paragraphs as though fully set forth

9 | herein.

10 21; Plaintiff TED RAMIREZ has suffered the loss of his wife’s companionship and
11 | services, including, but not limited to the loss of love, companionship, comfort, care, assistance,
12 | protection, affection, society, and moral support; and the loss of the enjoyment of sexual relations
13 |as a direct and proximal result of the injuries caused to his wife by the negligent conduct of

14 | Defendant’s employee CHENG as previously alleged.

15 PRAYER FOR RELIEF

16 WHEREFORE. Plaintiffs requests entry of judgment in their favor and against

17 | Defendant UNITED STATES OF AMERICA ,

18 L. For the First Cause of action; and for general and special damages, lost wages and
19 | medical expenses for plaintiff JULIA RAMIREZ in an amount to be proven at trial.

20 2B Forth the Second and Third cause of action for compensatory damages in an

21 | amount to be proven at trial for Plaintiff TED RAMIREZ.

22 3. For reasonable costs of this suit and attorneys' fees: and

Za 4. For such further other relief as the Court may deem just, proper, and appropriate

    
   

24 || Dated June 8, 2020 The Belli Law Firm

RAMIREZ &

 

 

COMPLAINT FOR DAMAGES Page 5

 
